Citation Nr: 0103568	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina



THE ISSUE

Entitlement to a higher rating for chronic patellar 
tendonitis of the right knee with status post anterior 
cruciate ligament reconstruction, initially rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1996 to September 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that granted service 
connection for chronic patellar tendinitis of the right knee 
with status post anterior cruciate ligament reconstruction, 
and assigned a 10 percent evaluation under diagnostic code 
5299-5259, effective from October 1998.  The veteran 
submitted a notice of disagreement in April 1999, and the RO 
issued a statement of the case in April 1999.  The veteran 
submitted a substantive appeal in June 1999, and testified at 
a hearing in August 1999.

At the August 1999 hearing, the veteran withdrew his requests 
for service connection for stomach pains and chest pains, and 
for athlete's foot.

In a statement submitted in January 2000, the veteran's 
representative also raised the issue of secondary service 
connection for the veteran's left knee for the first time. As 
that issue has not been fully developed for appellate review, 
it is referred to the RO for such further development as may 
be necessary.


FINDINGS OF FACT

1.  Chronic patellar tendinitis of the right knee, status 
post anterior cruciate ligament reconstruction, is manifested 
primarily by minimal joint effusion, complaints of pain, 
noticeable popping/clicking when bending the knee, and 
degenerative changes that produce painful motion.

2.  Prior to November 29, 1999, there was no evidence of 
degenerative changes affecting the veteran's right knee.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic patellar tendinitis of the right knee, 
status post anterior cruciate ligament reconstruction and 
partial meniscectomies, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Code 5259 (2000).

2.  As of November 29, 1999, the criteria for an additional, 
separate, rating of 10 percent for chronic patellar 
tendinitis of the right knee, status post anterior cruciate 
ligament reconstruction, with degenerative changes, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260 (2000); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (Aug. 14, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran underwent right 
knee anterior cruciate ligament reconstruction surgery and 
partial medial and lateral meniscectomies in November 1997.

A "Report of Medical Examination" for Medical Board purposes 
in July 1998 reflects that the veteran was unable to squat 
secondary to pain.  Right knee guarding was noted with 
minimal atrophy.  There was crepitus with full flexion.  
There was a 5-centimeter surgical scar on the medial aspect 
of the right knee.  A Physical Evaluation Board found that 
the veteran should be separated from active duty with 
severance pay, based on the right knee disability, rated 20 
percent disabling under VA Diagnostic Code 5260 (limitation 
of flexion).

At a VA examination in November 1998, the veteran reported 
that the onset of his right knee disability was an accident 
in 1997 in service, causing an anterior cruciate ligament 
tear and necessitating surgery.  Upon examination of the 
veteran's lower extremities, active range of motion was 
within normal limits in all joints; sensation was intact to 
pinprick and light touch; muscle strength was 5/5 in all 
joints.  Deep tendon reflexes were present and equal.  The 
patella apprehension test and the Apley grinding test were 
negative bilaterally.  There was no evidence of any pain on 
palpation of the knee joint compartments.  There was no 
evidence of any edema or erythema of the knees, and there was 
no evidence of any crepitus on range of motion.  Gait was 
completely non-antalgic, without the use of any assistive 
devices; there was no limp. The veteran was diagnosed with 
knee pain with no evidence of any significant focal 
neuromuscular deficits.

A March 1999 RO rating decision granted service connection 
for chronic patellar tendinitis of the right knee with status 
post anterior cruciate ligament reconstruction, and assigned 
a 10 percent evaluation under diagnostic code 5299-5259, 
effective from the day following the date of discharge in 
October 1998.

VA outpatient records in March 1999 show that the veteran 
reported chronic pain in his right knee and an inability to 
run or participate in sports since his surgery.  Upon 
examination, there was a noticeable click on extension of the 
right knee.  There was no edema; strength was 5/5.  No 
limitation of motion was noted during exercise.

VA outpatient records in August 1999 show that the veteran 
reported right knee pain.  He complained of pain with 
prolonged activity, and of problems with kneeling and 
climbing stairs.  Upon examination, motor strength was 5/5.  
The veteran was able to flex and extend his right knee. There 
was a palpable clunk in the medial joint with flexion and 
extension.  Sensation was intact.  There was minimal 
effusion.  The veteran was diagnosed with right knee pain 
secondary to iliotibial band tightness.  Physical therapy was 
recommended.

X-rays of the veteran's right knee in August 1999 showed 
evidence of prior anterior cruciate ligament repair with 
surgical screw traversing the proximal tibia and plate in the 
distal femoral shaft.  A marker was noted along the lateral 
aspect of the distal femur.  No fracture and no significant 
joint effusion were noted.

At a hearing in August 1999, the veteran testified that there 
was constant pain in his right knee, some swelling, and that 
his right knee would pop.  The veteran testified that he 
could neither squat nor put weight on his right knee.  The 
veteran also testified that he would no longer do any 
prolonged walking or standing because of the pain and 
swelling that resulted.

An MRI scan of the veteran's right knee in November 1999 
noted the following:  Prior anterior cruciate ligament repair 
with presumed degenerative changes accounting for the 
presence of fluid in the tunnels, but the ligament appeared 
intact; degeneration or post-surgical absence of the 
posterior horn of the medial meniscus; blunting of the medial 
margin of the body of the medial meniscus with a very early 
radial tear; and a possible tear of the posterior horn of the 
lateral meniscus.

Statements of the veteran in the claims folder are to the 
effect that he continued to have constant right knee pain.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Code 5259.

A review of the record shows that service connection has been 
granted for chronic patellar tendonitis of the right knee 
with status post anterior cruciate ligament reconstruction, 
and that the current 10 percent evaluation is the maximum 
assignable under Code 5259.  The most recent VA medical 
reports present evidence of minimal joint effusion, early 
degenerative changes, full range of motion, a noticeable 
popping/clicking when bending the knee, and complaints of 
pain.  A rating for chronic patellar tendonitis of the right 
knee with status post anterior cruciate ligament 
reconstruction, other than for the degenerative changes, may 
be assigned under diagnostic codes 5257 or 5259.  Although, 
no more than one rating may be assigned for the same 
manifestations without violating the rule against the 
pyramiding of disabilities.  38 C.F.R. § 4.14.

Here, the most recent medical examination and the veteran's 
testimony show no instability of the veteran's right knee.  
The veteran also testified that he did not use any brace or 
knee support.  The VA examiner noted that the veteran's gait 
was completely non-antalgic without the use of any assistive 
devices, and that there was no limp.  Muscle strength was 5/5 
in all joints.  The veteran was diagnosed with knee pain with 
no evidence of any significant focal neuromuscular deficits. 
These results and those of VA outpatient treatment show 
symptomatic cartilage removal that support the assignment of 
no more than a 10 percent rating under Code 5259.  The 
medical evidence does not indicate the presence of 
instability or subluxation that would support a higher rating 
under Code 5257.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Codes 5257 or 
5259, the veteran would be entitled to a separate compensable 
evaluation under Codes 5260 or 5261 if the arthritis results 
in compensable loss of motion; otherwise, the veteran would 
be entitled to a separate compensable evaluation under Code 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

At the November 1998 examination, the VA examiner noted that 
the veteran's active range of motion in his right knee was 
within normal limits. At the time of examination, there was 
no evidence of pain on palpation of the knee joint 
compartments.  More recent medical evidence shows 
degenerative changes affecting the veteran's right knee.  
However, there is no evidence that the degenerative changes 
of the right knee have resulted in additional functional 
impairment-in the way of limitation of motion-as to warrant 
a compensable rating under Codes 5260 and 5261.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 4.59 (1999).

The Court also held in DeLuca that, when determining the 
severity of a musculoskeletal disability, VA must consider 
whether the veteran experiences weakness, excess 
fatigability, or incoordination as a result of the condition 
at issue.  A review of the record does not shows evidence of 
weakness, excess fatigability, or incoordination.  

Lastly, where a veteran technically has full range of motion 
but the motion is inhibited by pain, a compensable rating for 
arthritis under Code 5003 and 38 C.F.R. § 4.59 would be 
available.  In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held that, when read together, Code 5003 
and 38 C.F.R. § 4.59 state that painful motion of a major 
joint or group of minor joints, caused by degenerative 
arthritis, where the arthritis is established by x-ray, is 
deemed to be limited motion and entitled to a minimum 
10 percent rating, per joint, combined under Code 5003, even 
though there is no actual limitation of motion.

Here, the veteran has been diagnosed with right knee pain 
with no evidence of any significant focal neuromuscular 
deficits.  The veteran described the pain as well as a quick 
popping on the outside of his knee with every bend.  
Examiners have noted a click on flexion and extension of the 
veteran's right knee.  The popping and clicking are best 
considered symptoms of the previous meniscectomies.  In 
addition, the veteran testified that prolonged walking or 
standing causes much pain and swelling.  An MRI scan of the 
veteran's right knee in November 1999 noted degenerative 
changes resulting from the veteran's surgery.  In light of 
this evidence, and with consideration of provisions of 
38 C.F.R. § 4.59 and complaints of pain, the Board finds that 
the veteran is entitled to a separate 10 percent rating under 
Code 5003 for degenerative changes of the right knee with 
pain on use. VAOPGCPREC 9-98.

After consideration of all the evidence, the Board notes that 
chronic patellar tendinitis of the right knee with status 
post anterior cruciate ligament reconstruction is manifested 
primarily by degenerative changes that produce painful 
motion, minimal joint effusion, and complaints of pain.  In 
this regard, the Board finds that the veteran's present level 
of disability and functional loss due to painful motion meet 
the criteria for two separate 10 percent ratings as described 
above.  (10 percent under Code 5259 for symptomatic cartilage 
removal; 10 percent under Code 5003 for degenerative changes 
that produce painful motion.)  Accordingly, two separate 
ratings of 10 percent are warranted.

There is no evidence in the record that chronic patellar 
tendinitis of the right knee with status post anterior 
cruciate ligament reconstruction presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The Board must now consider whether a "staged" rating is 
indicated. The evidence of record shows that the veteran is 
entitled to no more than a 10 percent rating under Code 5259 
for symptomatic cartilage removal from the effective date of 
the claim in October 1998.  The Board notes that there was no 
evidence of degenerative changes of the veteran's right knee 
until the MRI scan on November 29, 1999.  As such, the Board 
finds that the level of impairment that warrants two separate 
10 percent ratings has existed since the MRI scan on 
November 29, 1999.  Fenderson, 12 Vet. App. 119.  Therefore, 
the Board finds that the propriety of a staged rating for the 
periods before and after the MRI scan on November 29, 1999, 
is indicated by the medical evidence of record.


ORDER

An initial rating in excess of 10 percent for chronic 
patellar tendinitis of the right knee, status post anterior 
cruciate ligament reconstruction, with post-meniscectomy 
symptoms, prior to November 29, 1999, is denied.

As of November 29, 1999, an additional (separate) 10 percent 
rating is granted for chronic patellar tendinitis of the 
right knee, status post anterior cruciate ligament 
reconstruction, with degenerative changes, subject to the 
regulations applicable to the payment of monetary awards.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

